Citation Nr: 9906492	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-26 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to December 19, 
1994, for service connection for schizophrenia.

2.  Entitlement to the assignment of a higher disability 
evaluation for paranoid type schizophrenia, currently 
evaluated as 50 percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service connected 
disabilities. (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to July 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted entitlement to service 
connection for schizophrenia, and awarded a 50 percent 
disability rating effective from December 19, 1994.  The 
veteran has also appealed the RO's denied of entitlement to 
TDIU.

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in the recent opinion issued 
in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999) held, in part, that the RO never issued a statement of 
the case (SOC) concerning an issue, as the document adding 
that issue to the appeal "mistakenly treated the right-
testicle claim as one for an '[i]ncreased evaluation for 
service[-]connected ... residuals of surgery to right testicle' 
... rather than as a disagreement with the original rating 
award, which is what it was."  Slip op. at 17, emphasis in 
the original.  The Board had concluded that the appeal as to 
that issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  The Court remanded 
the matter to the Board for the issuance of a SOC, which 
would thereby give the appellant another opportunity to file 
a timely substantive appeal.  

In this case, the appellant did file a timely substantive 
appeal concerning the rating to be assigned for the service-
connected schizophrenia, and the SOC did provide him with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of a 50 
percent disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a notice of disagreement (NOD) following 
the grant of service connection and the initial assignment of 
a disability evaluation from that of filing a NOD from the 
denial of a claim for increase.  Moreover, the appellant in 
this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation for his service-
connected schizophrenia.  Consequently, the Board sees no 
prejudice to the veteran in either the RO's characterization 
of the issue or in the Board's characterization of the issue 
as one of entitlement to the assignment of a higher 
disability evaluation for schizophrenia.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new SOC.

In Floyd v. Brown, 9 Vet.App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet.App. 337 (1996), the Court clarified that it did 
not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.



FINDINGS OF FACT


1.  By a rating decision in July 1997, of which the veteran 
was informed by letter dated July 22, 1997, the RO granted 
service connection for schizophrenia and assigned a 
disability evaluation of 50 percent, effective from December 
19, 1994.

2.  The veteran filed a NOD with the July 1997 rating 
decision in September 1997.

3.  The RO issued a SOC, which included the issue of 
entitlement to an earlier effective date for the award of 
service connection for schizophrenia, on August 11, 1998.

4.  In his VA Form 9, received by the RO on August 14, 1998, 
the veteran did not allege any error of fact or law in the 
effective date assigned for service connection for 
schizophrenia.

5.  The record contains no documents filed within 60 days 
after the SOC in which the veteran or his representative 
alleged specific error of law or fact concerning the 
effective date assigned for service connection for 
schizophrenia.

6.  The veteran's disability from paranoid type schizophrenia 
is manifested by a somewhat suspicious mood and affect, 
without more than minimal impairment of intellect, judgment, 
or insight, and without clinical findings of symptoms such as 
obsessional rituals, suicidal ideation, illogical speech, 
panic, depression, or impaired impulse control.

7.  The veteran completed high school and prior to service 
had work experience as an assembler.

8.  The veteran has worked only temporarily since his 
separation from service but is employable.

9.  The veteran's service-connected disability from 
schizophrenia alone does not render him unable to secure or 
follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The veteran has not met the requirements to perfect an 
appeal of the denial of an effective date prior to December 
19, 1994, for the grant of service connection for 
schizophrenia.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.202 (1998).

2.  The criteria for the assignment of a disability 
evaluation in excess of 50 percent for schizophrenia have not 
been met.  38 U.S.C.A. §§ 155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130 (1998).

3.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

An appeal to the Board consists of a timely notice of 
disagreement, and a timely filed substantive appeal in 
response to the statement of the case.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200.  The claimant has one year 
from the date of notification of a rating decision to file a 
notice of disagreement to initiate the appeal process.  
38 U.S.C.A. § 7105(b)(1).  In order to complete the appeal, a 
claimant must file a substantive appeal within 60 days of the 
mailing date of the statement of the case, or within the 
remaining time, if any, of the one year period beginning on 
the date of notification of the rating decision.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302(b) (1998).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC which is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1998).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1998).

In September 1997, the veteran expressed disagreement with 
the August 1997 rating decision that granted service 
connection for schizophrenia and assigned a 50 percent 
disability evaluation, effective from December 19, 1994.  In 
particular, the veteran expressed disagreement with both the 
percentage disability rating assigned and the effective date 
of service connection.  The RO issued a statement of the case 
concerning these issues on August 11, 1998.  The veteran 
filed his substantive appeal on VA Form 9 on August 14, 1998.  
This document did not discuss any alleged errors of fact or 
law in the assignment of the effective date for service 
connection for schizophrenia.  Similarly, a statement by the 
veteran's representative, dated August 24, 1998, does not 
refer to this issue.  The RO sent the claims folder to the 
Board in late August 1998.  The record before the Board does 
not contain any document, filed within 60 days after the 
issuance of the SOC, that alleges any errors of fact or law 
in the effective date for service connection for 
schizophrenia.

In a letter dated February 2, 1999, the Board informed the 
appellant that the substantive appeal did not allege specific 
errors of law or fact with respect to the issue of 
entitlement to an earlier effective date for service 
connection for schizophrenia.  The Board informed the 
appellant that pursuant to 38 C.F.R. § 20.203 he was given 60 
days from the date of the letter to present a written 
argument or to request a hearing to present oral argument.  
On February 17, 1999, the Board received the veteran's 
response that he had no further argument to submit and did 
not wish a hearing on the matter.  

To summarize, with respect to the issue of entitlement to an 
earlier effective date for service connection for 
schizophrenia, the Board finds that no adequate substantive 
appeal has been timely filed.  The record before the Board 
does not contain any document, filed within 60 days after the 
issuance of the SOC, that alleges any errors of fact or law 
in the effective date for service connection for 
schizophrenia.  Accordingly, the Board lacks jurisdiction 
regarding the aforesaid issues.  The appeals with respect to 
this issue is dismissed.

II.  Evaluation of Schizophrenia

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1996).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

The VA rating schedule is used primarily as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  It is essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  38 
C.F.R. § 4.1 (1998).

As discussed above, the veteran has appealed the July 1997 
rating decision that granted service connection for 
schizophrenia and awarded a rating of 50 percent.  Under the 
General Rating Formula for Mental Disorders, 38 C.F.R. 
§ 4.130 (1998), a 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  A 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

During a VA examination in March 1997, the veteran reported 
feeling restless.  He also reported having auditory 
hallucinations described as voices commanding him to "do 
things."  He described his sleep as normal.  His appetite 
was diminished.  On mental status examination, he was 
appropriately dressed and well groomed.  He exhibited no 
unusual motor activity.  Speech was fluent, without flight of 
ideas or looseness of associations.  Mood and affect were 
somewhat suspicious.  The veteran denied hallucinations, 
expressed no identifiable delusions, and denied homicidal or 
suicidal thoughts.  He was well oriented and his memory was 
adequate.  His intelligence was estimated as average.  He had 
adequate judgment to avoid common danger.  His abstracting 
ability was average.  His insight was limited.  The examiner 
reported a diagnosis of paranoid type schizophrenia.  

When first seen at a VA mental health clinic in September 
1997, an examiner reported a diagnosis of well-controlled, 
chronic schizophrenia.  The veteran's hygiene was good.  His 
speech was coherent and otherwise normal.  His mood was 
euthymic, with congruent affect.  Thought processes were goal 
oriented.  The veteran denied suicidal and homicidal 
ideation, and auditory or visual hallucinations.  He was well 
oriented.  His memory was good.  Fund of knowledge, insight 
and judgment were also good.

During the most recent VA examination in May 1998, the 
veteran reported having recent symptoms of his conscience 
talking to him.  He described his nerve as "OK."  On mental 
status examination, he was appropriately dressed and 
adequately groomed.  He exhibited no unusual motor activity.  
Speech was fluent, without flight of ideas or looseness of 
associations.  Mood was mildly suspicious, as was affect.  
The veteran denied hallucinations, expressed no identifiable 
delusions, and denied homicidal and suicidal thoughts.  He 
was precisely oriented to person, place, situation, and time.  
Remote, recent, and immediate recall were good.  His 
estimated intelligence was average.  Judgment to avoid common 
danger was adequate.  Abstracting ability was adequate.  
Insight was fair.  He reported daily activities including 
helping his mother with shopping, cleaning the house, keeping 
up the yard, and doing errands.  The veteran had a drivers 
license and drove independently.  The reported diagnosis was 
paranoid type schizophrenia.

The Board has reviewed the entire record and finds no 
evidence that the veteran's symptomatology supports a rating 
for schizophrenia in excess of 50 percent.  His judgment, 
mood, intellect, memory, and orientation have been fair or 
better.  His speech has been consistently normal and his 
hygiene consistently adequate.  He has not demonstrated 
inability to adapt to work or a work-like setting.  He has 
been able to drive independently, shop for groceries, do 
house and yard work, and complete errands.  He apparently is 
able to get along with his mother, with whom he had been 
living for quite some time.  There is no indication that he 
has deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood.  There is no 
indication of symptoms such as obsessional rituals, suicidal 
ideation, illogical speech, panic, depression, or impaired 
impulse control.  The Board concludes that the criteria for a 
rating in excess of 50 percent for paranoid type 
schizophrenia are not met.

In reaching its decision, the Board has considered the 
complete history of the veteran's mental disorder as well as 
the current clinical manifestation and the effect the 
disability may have on his earning capacity.  38 C. F. R. 
§§ 4.1, 4.2 (1998).  The Board has also considered the 
provisions of 38 C.F.R. § 4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  In the absence of a disability 
picture approximating the symptomatology described in the 
revised criteria, the veteran's disability from paranoid type 
schizophrenia, as discussed above, does not approximate the 
criteria for the next higher schedular evaluation of 70 
percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent - 
are assignable pursuant to the former and current regulations 
when symptoms of mental disorder cause more social and 
industrial impairment, but the medical evidence reflects that 
those manifestations are not present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for 
schizophrenia, nor has it been shown that the 
neuropsychiatric disorder so markedly interferes with 
employment as to render impractical the application of 
regular schedular standards.  Finally, there is no evidence 
that the impairment resulting solely from schizophrenia 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from paranoid type schizophrenia is adequately 
compensated by the 50 percent schedular evaluation.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.

III.  TDIU

The Department of Veterans Affairs (VA) will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the appellant is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1998).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 

In Hatlestad, v. Derwinski, 1 Vet.App. 164 (1991), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOGCPREC 75-
91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet.App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet.App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

Clearly, the veteran does no meet the percentage threshold 
for consideration for TDIU.  He has one service-connected 
disability, which is rated 50 percent disabling.  However, he 
may nonetheless be entitled to TDIU based on an 
extraschedular considerations.  The question to be addressed 
is whether there are unusual circumstances, peculiar to this 
veteran, which prevent him from having the usual amount of 
success to be expected in overcoming the handicap of his 
disability.

In this case, the Board finds no such unusual circumstances.  
The record does not indicate that the veteran has had 
frequent hospitalizations or frequent treatment for his 
service-connected disabilities, or that such disabilities 
otherwise markedly interfere with employment.  Recent 
outpatient treatment records show that his psychiatric 
symptoms are stable.  He is a high school graduate.  He has 
consistently been evaluated to have average intelligence and 
a good fund of knowledge.  He functions independently.  
Service personnel records indicate that prior to the 
veteran's service, he had worked as an assembler and had 
operated a forklift.  The report of the most recent VA 
examination indicates a score on a scale of overall 
functioning which shows only mild symptoms with some 
difficulty in social or occupational functioning, but 
generally functioning well, with some meaningful 
interpersonal relationships.

In addition, the record indicates that the veteran is 
employable, as demonstrated by the fact that he worked 
briefly as a bagger in 1993 and only quit because his 
employment threatened termination of disability benefits 
administered by the Social Security Administration.  Further, 
in the opinion of the examiner who conducted the two most 
recent VA examinations, the veteran is employable.

The Board notes that the veteran is considered disabled by 
the Social Security Administration (SSA).  The record 
reflects, however, that SSA concluded that his disability 
from schizophrenia was severe enough to meet the SSA criteria 
for disability at the time he was allowed benefits, i.e., in 
June 1989, and that his claim was reviewed in 1995 on the 
basis of whether he met SSA criteria for termination of such 
benefits.  The SSA hearing officer's July 1995 decision 
specifically indicates that there had been medical 
improvement in the veteran's impairment since the last 
determination of his disability and that, in fact, his 
condition, paranoid schizophrenia currently in remission, was 
not severe enough to meet the SSA requirements.  In short, 
the SSA determination does not aid the veteran in his 
contention that he should now be rated as unemployable due to 
his schizophrenia.

The Board also notes that the veteran has been mostly 
unemployed since his separation from service.  However, lack 
of employment is not conclusive evidence of unemployability.  
The veteran's assertions that his service connected 
disability renders him unemployable are not supported by the 
medical evidence.  Based on the description of the impairment 
due to the service-connected mental disorder as contained in 
the medical reports, the Board finds that the veteran's 
service-connected disability does not render him 
unemployable.  The record does not reflect any unusual 
circumstances that place the veteran in a different position 
than other veterans with the same disability rating.  
Accordingly, the Board concludes that he is not entitled to a 
total rating for compensation based on unemployability.


ORDER

The appeal concerning entitlement to an effective dated prior 
to December 19, 1994 for the grant of service connection for 
schizophrenia is dismissed.

An increased rating for paranoid type schizophrenia is 
denied.

A total disability rating based on individual unemployability 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 15 -


